DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to a filing dated 05/11/2020. Claims 1-20 are pending.

Priority
This application is a continuation of non-provisional application 16/386,150 filed 04/16/2019 (Patent No. 10671743), which is a continuation of non-provisional application 15/877,271 filed 01/22/2018 (Patent No. 10268830), which is a continuation of non-provisional application 14/156,777 (Patent No. 9875369), which in turn claims priority to provisional application 61/755,631 filed 01/23/2013. Therefore, the earliest priority date is 01/23/2013.

Information Disclosure Statement
No IDS has been filed to the date of this action.

Subject Matter and Patent Eligibility Analysis
Per 2019 Revised PEG:
Step 1: claims 1, 13 and 17 are directed to one of the four categories of invention and are subject matter eligible. As such, claims 1-20 are subject matter eligible.
Step 2A, prong one: in accordance with abstract idea groupings in electrical arts, claims 1, 13 and 17 do not recite any limitation construed as abstract. As such, claims 1-20 are patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10671743 (‘743) in view of Sokolan, US2011/0265177. Claims 1-20 of the reference patent (‘743) discloses all features of the instant independent claims 1, 13 and 17 except for a specialized classification system that may automatically search the document to identify items that may be sensitive or classified (See Fig. 2). Classified or tagged elements in a resulting document create a search result document that has portions redacted, modified, or changed, i.e., equivalent to encrypted, based on the tags or classifications of elements within the document. The document may be rebuilt from the search engine database at presentation time with one or more elements changed or modified, i.e., equivalent to one or more view options.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10268830 (‘830) in view of Sokolan, US2011/0265177. Claims 1-20 of the reference patent (‘830) discloses all features of the instant independent claims 1, 13 and 17 except for a specialized classification system that may automatically search the document to identify items that may be sensitive or classified (See Fig. 2). Classified or tagged elements in a resulting document create a search result document that has portions redacted, modified, or changed, i.e., equivalent to encrypted, based on the tags or classifications of elements within the document. The document may be rebuilt from the search engine database at presentation time with one or more elements changed or modified, i.e., equivalent to one or more view options.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9875369 (‘369) in view of Sokolan, US2011/0265177. Claims 1-20 of the reference patent (‘369) discloses all features of the instant independent claims 1, 13 and 17 except for a specialized classification system that may automatically search the document to identify items that may be sensitive or classified (See Fig. 2). Classified or tagged elements in a resulting document create a search result document that has portions redacted, modified, or changed, i.e., equivalent to encrypted, based on the tags or classifications of elements within the document. The document may be rebuilt from the search engine database at presentation time with one or more elements changed or modified, i.e., equivalent to one or more view options.
 
Allowable Subject Matter
Claims 1-20 will be in condition for allowance when Double Patenting rejections of record are overcome. Reasons for allowance will be furnished in a Notice of Allowability action when remaining issue(s) are resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Whittle (US2010/0046015) discloses controller-implemented rules for automatically detecting presence of sensitive information in a document to be printed and determining actions to securely print the document. Each rule includes a list of words and/or phrases deemed sensitive in the printing environment and actions to be taken when any of those words or phrases are detected. The actions may define, for example, that a user must enter authentication credentials at the marking engine to indicate that the user is physically present at the marking engine to receive the document printed. The rules may also specify, for example, that portions of the document detected as containing the sensitive information may be automatically modified/redacted by the controller prior printing the document.

Black (US2006/0075228) discloses data structures of encrypted sections of a document and an ID directory file which stores mapping entries which map document IDs and segment IDs to pointers to key servers and particular keys that were used to encrypt each encrypted segment.

Sokolan (US2011/0265177) discloses a data presentation system that uses classified or tagged elements to create a search result document that has portions redacted, modified, or changed based on the tags or classifications of elements within the document.

Brockway (US2011/0093471) discloses adding classification tags to indices at the time of indexing. For example, any content that matches a defined data mask format such as XXX-XX-XXXX for social security number or pre-defined keywords such as “privileged”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Examiner, Art Unit 2494